Citation Nr: 0838112	
Decision Date: 11/05/08    Archive Date: 11/18/08

DOCKET NO.  05-18 647	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, 
Minnesota


THE ISSUE

Entitlement to service connection for prostate cancer, to 
include as due to Agent Orange exposure.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

J.C. Schingle, Law Clerk




INTRODUCTION

The veteran had active service from December 1966 to November 
1968.  

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a November 2004 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in St. Paul, Minnesota which denied the benefits sought on 
appeal.  The veteran appealed that decision to the Board, and 
the case was referred to the Board for appellate review.


FINDINGS OF FACT

1.  All relevant evidence necessary for the equitable 
disposition of the veteran's appeal has been obtained.

2.  The evidence of record demonstrates that prostate cancer 
is not related to active service, to include Agent Orange 
exposure.


CONCLUSION OF LAW

Prostate cancer was not incurred in or aggravated by active 
military service, nor may it be presumed to have been so 
incurred, to include as due to Agent Orange exposure. 38 
U.S.C.A. §§ 1101, 1110, 1112, 1116, 5103, 5103A, 5107 (West 
2002 & Supp. 2007); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

A.  Veterans Claims Assistance Act (VCAA)

With respect to the veteran's claim, VA has met all statutory 
and regulatory notice and duty to assist provisions.  See 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 
2002 & Supp. 2007); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326 (2007).

Prior to the adjudication of the veteran's claim, a letter 
dated in September 2004 fully satisfied the duty to notify 
provisions.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  The veteran 
was aware that it was ultimately his responsibility to give 
VA any evidence pertaining to his claim.  The letter informed 
the veteran that additional information or evidence was 
needed to support his claim.  Pelegrini v. Principi, 18 Vet. 
App. 112 (2004).

In this case, the veteran's service medical records and VA 
treatment records have been obtained, to the extent possible.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  There is no 
indication in the record that any additional evidence, 
relevant to the issues decided herein, is available and not 
part of the claims file.  The Board notes that the veteran 
was not afforded a VA examination in connection with the 
claim of entitlement to service connection for prostate 
cancer, to include as due to Agent Orange exposure.  See 
38 C.F.R. § 3.159(c)(4).  The duty to assist includes 
providing a medical examination or obtaining a medical 
opinion when such is necessary to make a decision on the 
claim.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159.  McLendon 
v. Nicholson, 20 Vet. App. 79 (2006), held that an 
examination is required when (1) there is evidence of a 
current disability, (2) evidence establishing an "in-service 
event, injury or disease," or a disease manifested in 
accordance with presumptive service connection regulations 
occurred which would support incurrence or aggravation, (3) 
an indication that the current disability may be related to 
the in-service event, and (4) insufficient evidence to decide 
the case.  As will be discussed further below, the Board 
concludes that an examination is not warranted because there 
is no evidence that the veteran was exposed to an herbicide 
agent while in service and no evidence of prostate cancer 
during service.  VA's duty to assist has been met.

Since the Board has concluded that the preponderance of the 
evidence is against the veteran's claim of service connection 
for prostate cancer, any questions as to the appropriate 
disability rating or effective dates to be assigned are 
rendered moot and no further notice is needed.  
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

In summary, the veteran has been made aware of the 
information and evidence necessary to substantiate his claim 
and is familiar with the law and regulations pertaining to 
the claim.  See Desbrow v. Principi, 17 Vet. App. 207 (2004); 
Valiao v. Principi, 17 Vet. App. 229, 232 (2003).  

B.  Law and Analysis 

As will be discussed in more detail below, the Board finds 
that the preponderance of the evidence is against the 
veteran's claim for service connection for prostate cancer, 
to include as due to Agent Orange exposure.  As such, the 
appeal must be denied.  

In this case the veteran contends that he is entitled to 
service connection for prostate cancer, as due to exposure to 
Agent Orange.  The veteran stated that four years ago he was 
told he had a kidney infection, but only recently discovered 
that he actually had prostate cancer.  The veteran stated 
that he was exposed to cancer causing material while in the 
Army via soldiers who returned from the Republic of Vietnam.  
See December 2004 notice of disagreement; September 2004 lay 
statement.

If a veteran was exposed to an herbicide agent during active 
service, presumptive service connection is warranted for 
certain diseases.  38 C.F.R. §§ 3.307, 3.309.  The governing 
law provides that a "veteran who, during active military, 
naval, or air service, served in the Republic of Vietnam 
during the period beginning on January 9, 1962, and ending on 
May 7, 1975 shall be presumed to have been exposed during 
such service to an herbicide agent . . . unless there is 
affirmative evidence to establish that the veteran was not 
exposed to any such agent during that service."  38 U.S.C.A. 
§ 1116(f).  

If there is exposure, service connection is presumed for the 
following disorders: chloracne or other acneform disease 
consistent with chloracne; type 2 diabetes; Hodgkin's 
disease; chronic lymphocytic leukemia (CLL); multiple 
myeloma; non-Hodgkin's lymphoma; acute and subacute 
peripheral neuropathy; porphyria cutanea tarda; prostate 
cancer; respiratory cancers (cancer of the lung, bronchus, 
larynx, or trachea); and soft-tissue sarcoma (other than 
osteosarcoma, chondrosarcoma, Kaposi's sarcoma, or 
mesothelioma). 38 C.F.R. § 3.309(e).  These diseases must 
become manifest to a degree of 10 percent or more at any time 
after service, except that chloracne or other acneform 
disease consistent with chloracne, porphyria cutanea tarda, 
and acute and subacute peripheral neuropathy must become 
manifest to a degree of 10 percent or more within a year 
after the last date on which the veteran was exposed to an 
herbicide agent during active military, naval, or air 
service.  38 C.F.R. § 3.307(a)(6)(ii).

The Board finds that presumptive service connection is not 
warranted.  Although prostate cancer is one of the listed 
presumptive diseases, the evidence of record does not 
demonstrate that the veteran was exposed to an herbicide 
agent during active service.  The veteran's DD-214 indicates 
the veteran had no foreign service and the veteran does not 
contend otherwise.  Thus, the evidence of record indicates 
that the veteran did not serve in the Republic of Vietnam 
during the Vietnam War era or in any other place where Agent 
Orange was used.  38 C.F.R. § 3.307(a)(6)(iii).  Accordingly, 
service connection for prostate cancer is not warranted on a 
presumptive basis as due to Agent Orange exposure.  

Nevertheless, the United States Court of Appeals for the 
Federal Circuit (Federal Circuit) has determined that the law 
does not preclude a veteran from establishing service 
connection with competent proof of actual direct causation.  
Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).  The United 
States Court of Appeals for Veterans Claims (CAVC or Court) 
has specifically held that the provisions of Combee are 
applicable in cases involving Agent Orange exposure.  McCartt 
v. West, 12 Vet. App. 164, 167 (1999).  Therefore, service 
connection may still be granted if a medical nexus is 
established by competent evidence between his active service 
or Agent Orange exposure and his subsequent development of 
prostate cancer.

Generally, service connection may be established for 
disability resulting from disease or injury incurred in or 
aggravated by service. 38 U.S.C.A. § 1110; 38 C.F.R. § 
3.303(a).  Service connection may be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service. 38 C.F.R. § 3.303(d).  

Service incurrence or aggravation of certain chronic diseases 
(including malignant tumors) may be presumed if they are 
manifested to a compensable degree within a year of a 
veteran's discharge from service.  38 U.S.C.A. §§ 1101, 1112, 
1113; 38 C.F.R. §§ 3.307, 3.309.

In order to establish service connection for a claimed 
disorder, the following must be shown: (1) medical evidence 
of a current disability; (2) medical, or in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and (3) medical evidence 
of a nexus between the claimed in-service disease or injury 
and the current disability.  Hickson v. West, 12 Vet. App. 
247, 253 (1999).

Turning to the merits of the veteran's claim, the Board 
initially notes for the record that the veteran's service 
medical records are silent in terms of treatment for prostate 
cancer, any type of prostate disorder, or any other form of 
cancer.  See June 1966 report of physical examination; June 
1966 report of medical history; see generally service medical 
records.  

In a June 2004 VA urology report the veteran was diagnosed 
with prostate cancer.  The examiner made no indication that 
the cancer was related to service.  See June 2004 VA urology 
report.  An August 2004 record diagnosed prostate cancer.  
See August 2004 VA medical record.  A November 2004 record 
also noted adenocarcinoma of the prostate.  See November 2004 
VA medical record.

The Board finds that the evidence of record does not support 
service connection for prostate cancer.  There is a currently 
diagnosed disability of prostate cancer.  Degmetich v. Brown, 
104 F.3d 1328, 1333 (Fed. Cir. 1997) (holding that the 
existence of a current disability is the cornerstone of a 
claim for VA disability compensation).  The veteran did not 
report any prostate problems or irregularities in service, 
there was no prostate cancer or prostate disorder noted at 
service discharge or within one year of service discharge, 
and the medical evidence of record shows that the onset of 
cancer was in 2004.  Pond, 12 Vet. App. at 341; Caluza, 7 
Vet. App. at 498.  See September 2004 lay statement; June 
1964 report of physical examination; June 1946 report of 
medical history.  The Board notes that the gap between active 
service and the earliest post-service complaint of prostate 
cancer constitutes negative evidence that tends to disprove 
the claim that the veteran had an injury or disease in 
service which resulted in chronic disability or persistent 
symptoms thereafter.  See Forshey v. West, 12 Vet. App. 71, 
74 (1998), aff'd sub nom. Forshey v. Principi, 284 F.3d 1335, 
1358 (Fed. Cir. 2002) (noting that the definition of evidence 
encompasses "negative evidence" which tends to disprove the 
existence of an alleged fact); see also 38 C.F.R. § 3.102 
(noting that reasonable doubt exists because of an 
approximate balance of positive and "negative" evidence).  
Thus, the lack of objective evidence of continuing 
complaints, symptoms, or findings for several years between 
the period of active duty and the first complaints or 
symptoms of post-service prostate cancer is itself evidence 
which tends to show that the veteran's prostate cancer did 
not begin in service or for many years thereafter.  
Furthermore, the veteran's service records indicate that he 
was stationed in the United States at all times during active 
service.  See generally service records.  Therefore, the 
veteran was not stationed in Vietnam and the evidence does 
not show that the veteran was otherwise exposed to an 
herbicide agent during active service.  38 C.F.R. § 3.307.  
Moreover, the evidence of record contains no competent 
medical evidence relating the veteran's prostate cancer to 
his military service to include any claimed exposure to Agent 
Orange.

Accordingly, the Board finds that the preponderance of the 
evidence is against the veteran's claim of service connection 
for prostate cancer, to include as due to Agent Orange 
exposure.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1991).




ORDER

Service connection for prostate cancer, to include as due to 
Agent Orange exposure is denied.


____________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


